EXHIBIT 10.10

 

 

 

 

 

ZIONS BANCORPORATION

 

RESTATED DEFERRED COMPENSATION PLAN

 

 

 

Restated and Revised Effective as of January 1, 2004



--------------------------------------------------------------------------------

ZIONS BANCORPORATION

RESTATED AND REVISED DEFERRED COMPENSATION PLAN

 

(Effective January 1, 2004)

 

ARTICLE I

 

INTRODUCTION

 

1.1 Restatement of Existing Plan Zions Bancorporation previously established the
Zions Bancorporation Deferred Compensation Plan effective as of January 1, 2001,
which Plan was restated in its entirety effective January 1, 2003 (“Prior
Plan”). By this document the Prior Plan is restated and revised to read as set
forth hereafter.

 

1.2 Purpose of Plan Zions Bancorporation has established this Plan as a
continuation of the prior Plan to provide select employees with the opportunity
to defer the receipt of compensation and a vehicle through which to do so. Zions
Bancorporation intends to maintain the Plan primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended.
The Plan will be interpreted in a manner consistent with these intentions.

 

1.3 Combined Plans and Successor Plan With the prior restatement effective
January 1, 2003, Zions Bancorporation combined and merged certain plans which
provided for deferred compensation. The plans which were combined and merged
into the Prior Plan (and jointly referred to hereafter as the “Merged Plans”)
are:

 

Zions Bancorporation Deferred Compensation Plan for Value-Sharing Participants

Zions Bancorporation Executive Management Plan (“SERP”)

Grossmont Bank Deferred Compensation Plan for Key Employees

 

With this restatement and revision those portions of the Merged Plans which
provided for continuing contributions from the Company (as hereafter defined)
and which were preserved in the Prior Plan (including all related benefits and
liabilities) are transferred to the Zions Bancorporation Excess Benefit Plan,
which plan has been created by the Company for that purpose. From and after the
Effective Date no further benefits attributable to Company contributions shall
be available from or shall accrue under this Plan. All benefits previously
provided under the Prior Plan and attributable to Company contributions shall
only be payable by and available from the Zions Bancorporation Excess Benefit
Plan according to its terms, regardless of the time or manner such benefits may
have been previously payable under the Merged Plans or the Prior Plan.

 

1



--------------------------------------------------------------------------------

ARTICLE II

 

DEFINITIONS

 

Definitions are contained in this article and throughout other sections of the
Plan. The location of a definition is for convenience only and should not be
given any significance. A word or term defined in this article (or in any other
article) will have the same meaning throughout the Plan unless the context
clearly requires a different meaning.

 

2.1 Base Salary means (i) the employee’s base salary paid for each payroll
period, including any periodic payment which constitutes a draw or advance
against future potential commission payments, and (ii) in the case of an
employee whose compensation from the Company contains a commission element, the
amount of the commission as paid, excluding any draw or advance received, and
without regard to any Bonus(es) or other additional amount(s) paid or payable to
the employee.

 

2.2 Beneficiary means the individual(s) or entity(ies) designated by a
Participant, or by the Plan, to receive any benefit payable upon the death of a
Participant or Beneficiary. A Beneficiary designation must be signed by the
Participant and delivered to the Committee on a form specified by the Committee
for that purpose. In the absence of a valid or effective Beneficiary
designation, the Beneficiary will be the Participant’s surviving spouse, or if
there is no surviving spouse, the Participant’s estate.

 

2.3 Board means the Board of Directors of the Company.

 

2.4 Bonus means any periodic or non-periodic payment to the Participant which is
not part of the Participant’s Base Salary, including incentive pay,
discretionary bonuses and any amount denominated and paid by the Company as a
value sharing payment, and which is not otherwise excluded from the definition
of Compensation contained in this Plan. For purposes of this Section
“discretionary bonus” means any one time annual payment (typically paid in
February of each year) and not included in any incentive plan, “incentive pay”
means any payment (excluding commissions) made to compensate for meeting
established goals or production levels set forth in documented performance plans
and value sharing payments means monies paid according to long term based (more
than one year) plans.

 

2.5 Code means the Internal Revenue Code of 1986, as amended from time to time.

 

2.6 Committee means the Zions Bancorporation Benefits Committee. The Committee
will serve as the “plan administrator” to manage and control the operation and
administration of the Plan, within the meaning of ERISA Section 3(16)(A).

 

2.7 Company means Zions Bancorporation, any successor of Zions Bancorporation,
and any subsidiary or affiliate of Zions Bancorporation which elects, with the
approval of Zions Bancorporation, to become a participating employer under this
Plan. Regardless of the adoption of or participation in this Plan by one or more
affiliates of Zions Bancorporation, all rights,

 

 

2



--------------------------------------------------------------------------------

duties and responsibilities for operation of this Plan, including all rights
reserved to amend, alter, supplement or terminate this Plan, shall remain
exclusively with and be exercised solely by the Board of Directors of Zions
Bancorporation, unless such rights or duties are specifically allocated or
assigned under this Plan to the Committee or by Zions Bancorporation to one or
more participating employers.

 

2.8 Compensation means the employee’s Base Salary, Bonus(es) and any amounts
withheld by salary reduction under Code §§125 or 401(k), or under this Plan.
Compensation excludes any other form of remuneration paid or payable to an
Eligible Employee, such as restricted stock, stock options, proceeds from stock
options or stock appreciation rights, severance payments, moving expenses, car
or other special allowances, and any other amounts, whether or not included in
an Eligible Employee’s taxable income. Deferral elections under Article III and
Company contribution credits under Article IV shall be computed before taking
into account any reduction in an Eligible Employee’s Compensation by salary
reduction election under Code §§125 or 401(k), or deferral election under this
Plan.

 

2.9 Deferral Account means a bookkeeping account established for and maintained
on behalf of a Participant to which Compensation amounts are deferred, and net
income (or losses) thereon, are credited under this Plan. The Participant’s
Deferral Account shall also include and credit all amounts previously credited
to the Participant under any of the Merged Plans in which the Participant had a
credit amount as of the day before the Effective Date, as well as all amounts
credited under the Prior Plan on the day before the Effective Date, but only to
the extent such amounts are attributable to deferrals under a Deferred
Compensation Agreement or similar arrangement provided in a Merged Plan.

 

2.10 Deferred Compensation Agreement means an agreement described in Section 3.4
and entered into by a Participant and the Company to reduce the Participant’s
Compensation for a specified period and to contribute such amounts to the Plan,
in accordance with Article III.

 

2.11 Disability means “disability” (or similar term) as defined in the Company’s
long-term disability program and which results in payments to the Participant
under such program.

 

2.12 Effective Date means January 1, 2004, the date this Plan, as restated and
revised, shall be effective. The original effective date of the Plan is January
1, 2001.

 

2.12 Eligible Employee means a common law employee of the Company who:

 

  (a) on the day before the Effective Date was a participant in this Plan; or

 

  (b) has or is projected to have Compensation in excess of $90,000 for the Plan
Year commencing on the Effective Date and for any Plan Year thereafter (or such
greater dollar amount as determined and announced by the Committee from year to
year); and

 

3



--------------------------------------------------------------------------------

  (c) having satisfied (a) or (b), is identified by the Committee and designated
as eligible to participate in the Plan;

 

For purposes of determining as of any given date whether the Eligible Employee’s
Compensation will satisfy (b) above, the Committee may project the Eligible
Employee’s current rate of Compensation on a Plan Year basis. The Committee may
adjust the dollar amount in (b) above from year to year consistent with any
index selected by the Committee for this purpose, without further written
amendment to this Plan. Except as otherwise provided in Section 3.1 (concerning
an individual who ceases to be an Eligible Employee) and Section 3.3 (concerning
an individual who first becomes an Eligible Employee on or after the first day
of a Plan Year), an individual’s status as an Eligible Employee for a Plan Year
shall be determined immediately prior to the first day of the Plan Year. An
individual’s status who becomes an Eligible Employee on or after the first day
of a Plan Year but prior to the next calendar quarter shall be determined prior
to that calendar quarter. Notwithstanding the foregoing, the Committee may
determine in writing that an otherwise Eligible Employee shall not be eligible
to participate in this Plan.

 

2.13 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.14 Excess Benefit Plan means the Zions Bancorporation Excess Benefit Plan,
which plan has been created by the Company effective January 1, 2004, as the
partial successor to the Merged Plans for the sole purpose of providing benefits
to certain Employees which are determined through the Merged Plans, but through
means other than deferral of Compensation under a Deferred Compensation
Agreement.

 

2.15 Hardship means an unforeseeable and unanticipated emergency which is caused
by an event beyond the control of the Participant or Beneficiary, and which
would result in severe financial hardship to the Participant or Beneficiary if a
distribution or revocation of a deferral election were not permitted. Hardship
conditions will be evaluated in accordance with the terms of Treasury
Regulations Section 1.457-2(h)(4). The Committee will have sole discretion to
determine whether a Hardship condition exists and the Committee’s determination
will be final.

 

A Participant must submit a written request for a Hardship to the Committee on
the form and in the manner prescribed by the Committee. The Hardship request
must: (i) describe and certify the Hardship condition and the severe financial
need; and (ii) state whether the Participant requests a withdrawal of all or a
portion of his Deferral Account to meet the severe financial need. The Committee
will have sole discretion to determine whether a Hardship exists and to
determine the appropriate action, if any, provided however, in no event will the
Committee approve a Hardship distribution request for expenses related to any
medical condition or expenses related to the death of any person unless the
request for distribution is submitted to the Committee and approved by the
Committee for Hardship distribution prior to the date on which the expense is
incurred. The Committee, in its sole discretion, may make exception to the
foregoing rule if it determines that the circumstances creating the expense for
which reimbursement is sought were not reasonably foreseeable. Regardless of
whether the Participant desires to reduce or cease any Compensation amounts to
be deferred after the Hardship request is made, the Participant will be
precluded from deferring Compensation for the remainder of the Plan Year in
which a Hardship is approved by the Committee.

 

4



--------------------------------------------------------------------------------

2.16 Insolvent means the Company is (i) unable to pay its debts as they become
due or (ii) subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

 

2.17 Investment Options means the investments designated by the Committee as the
basis for determining the earnings return to be allocated to Participants’
Deferral Accounts. The Committee may change Investment Options at such times as
it deems appropriate.

 

2.18 Participant means an Eligible Employee who is eligible to participate in
the Plan as provided in Section 3.1 and who has made an election to defer
Compensation pursuant to Section 3.2.

 

2.19 Plan means the Zions Bancorporation Restated Deferred Compensation Plan, as
set forth in this document, as amended from time to time.

 

2.20 Plan Year means the Company’s fiscal year, beginning January 1 and ending
December 31.

 

2.21 Retirement Age means, while employed by the Company, attainment of age 55
with 10 Years of Service (“Early Retirement Age”), or attainment of age 65,
without regard to Years of Service.

 

2.22 Year of Service means, with respect to a Participant, a calendar year
during which the Eligible Employee was in full time employment with the Company
for the entire year. Full time employment shall be determined according to the
rules adopted and utilized by the Company to classify full time employees.

 

ARTICLE III

 

PARTICIPATION

 

3.1 Eligibility An Eligible Employee of the Company shall participate in the
Plan only to the extent and for the period that the Eligible Employee satisfies
the definition of Eligible Employee in this Plan, is selected by the Committee
to participate and is a member of a select group of management or highly
compensated employees, as such group is described under Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. An individual who is an Eligible Employee as
of the first day of the Plan Year but who ceases to be an Eligible Employee
during the Plan Year shall continue to participate in the Plan with respect to
any Deferred Compensation Agreements in effect for the Plan Year, but shall
terminate participation as of the end of the Plan Year. The Participant shall
not be permitted to enter into any new Deferred Compensation Agreements with the
Company unless and until the individual again becomes an Eligible Employee.

 

5



--------------------------------------------------------------------------------

3.2 Participation An Eligible Employee who participates in the Plan may elect to
defer the receipt of compensation earned by the Eligible Employee by executing
an agreement as described in Section 3.4. The Eligible Employee shall make the
election in accordance with Section 3.3. The Company shall withhold amounts
deferred by the Participant in accordance with this election. The Participant’s
deferred amounts shall be credited to the Deferral Account as provided in
Article V and distributed in accordance with Article VI. An election to defer
receipt of Compensation shall continue in effect for a given Plan Year unless
the Participant separates from employment.

 

3.3 Election Procedure An election to defer Compensation under an agreement
described in Section 3.4 is made by executing a Deferred Compensation Agreement
on the form and in the manner prescribed by the Committee. The Agreement must be
properly completed, signed and delivered to the Company prior to the first day
of the Plan Year for which Compensation shall be earned, provided however, that
an individual who becomes an Eligible Employee for the first time on or after
the first day of a Plan Year but prior to the first day of any calendar quarter
during the Plan Year shall be permitted to make an election to defer
Compensation that will be earned on and after the first day of the next
applicable calendar quarter and for the remainder of the Plan Year by executing
a Deferred Compensation Agreement prior to that date. In order to commence
participation on the first day of a calendar quarter during the Plan Year the
Deferred Compensation Agreement must be executed by the Eligible Employee and
submitted to the Company no later than the 20th day of the month immediately
preceding the start of the calendar quarter.

 

3.4 Deferred Compensation Agreement A Deferred Compensation Agreement shall
remain in effect for the Plan Year and for all subsequent Plan years until
amended or revoked by the Participant or terminated by the Company as provided
in Section 3.5. The Deferred Compensation Agreement shall apply to all
Compensation as defined in Section 2.8 and earned after the date on which the
Agreement is effective. The Agreement shall define the amount of Compensation
that shall be deferred for the Plan Year, and for all subsequent Plan Years
(except as it may be amended under Section 3.5). The Agreement may permit the
Participant to elect different deferral amounts for Base Salary and various
Bonus components, such as discretionary bonuses, incentive pay and long-term
based bonuses (value sharing bonuses) payable to the Eligible Employee for the
Plan Year, subject to the following:

 

  (a) Base Salary. A Participant shall be permitted to defer a maximum of fifty
(50%) of Base Salary earned in a Plan Year. In the case of a Participant whose
Base Salary contains a commission element, the Participant shall be permitted to
defer a maximum of fifty percent (50%) of all commissions earned in the Plan
Year.

 

  (b) Bonus. A participant shall be permitted to defer a maximum of one hundred
(100%) of all amounts otherwise includible as Bonus pay (as defined in Section
2.4) with respect to a Plan Year.

 

6



--------------------------------------------------------------------------------

  (c) No Minimum Deferral. There shall be no minimum deferral percentage which
may be elected by an Eligible Employee, whether applicable to Base Salary, Bonus
or both. Nevertheless, the Committee may, in its discretion, establish without
further written amendment to this Plan a minimum deferral percentage amount,
incremental deferral percentage or minimum dollar amount applicable to Base
Salary or Bonus(es) for any given Plan Year.

 

  (d) Hardship Withdrawal Request. All deferrals by an Eligible Employee for the
remainder of the Plan Year shall cease in the event the Committee approves a
request of the Eligible Employee for a Hardship withdrawal for that Plan Year.
No cessation of deferrals shall affect any limit established pursuant to Section
3.4(c) above, and no deferral amounts so reduced or not made shall be required
to be made in addition to any future deferrals that are not affected by the
Hardship request. This rule shall also apply in the same manner if the hardship
withdrawal is made by the Eligible Employee from the Zions Bancorporation
Payshelter 401(k) and Employee Stock Ownership Plan.

 

3.5 Irrevocable Election A Participant’s Deferred Compensation Agreement for a
given Plan Year cannot be amended by the Participant and, except as provided in
Section 3.4(d) and this Section 3.5, is irrevocable. A Participant shall be
permitted, prior to the commencement of each subsequent Plan Year following
execution of the Deferred Compensation Agreement, to amend the deferral amount
applicable to the Participant’s Compensation or to revoke the Deferred
Compensation Agreement entirely. The amendment or revocation shall be effective
only as of the first day of the next following Plan Year and shall be
accomplished by execution of a new Deferred Compensation Agreement, which shall
supersede all previously executed Agreements. The Company reserves the right to
modify any Deferred Compensation Agreement to reflect a change in Plan
provisions or for administrative convenience.

 

A Participant’s election to defer Compensation under the Deferred Compensation
Agreement shall become null and void upon the Participant’s termination from
employment with the Company, and no Compensation that may be payable after the
Participant terminates from employment with the Company and otherwise would be
subject to such Agreements shall be deferred under this Plan.

 

ARTICLE IV

 

COMPANY CONTRIBUTIONS

 

4.1 No Company Contributions The Company shall not make or credit any
contributions to the Plan beyond the amounts determined under each Participant’s
Deferral Compensation Agreement.

 

4.2 Vesting A Participant’s interest in the amounts in his or her Deferral
Account attributable to (i) Compensation deferred pursuant to Sections 3.2
through 3.4 of the Plan and (ii) any earnings credited to the Participant’s
Deferral Account pursuant to Section 5.5, shall be at all

 

7



--------------------------------------------------------------------------------

times fully vested and nonforfeitable. Notwithstanding the foregoing, all
amounts in a Participant’s Deferral Account, including earnings thereon, shall
be subject to the vesting and forfeiture provisions outlined hereafter:

 

The amounts described in the Participant’s Deferral Account, including earnings
thereon, shall be subject to immediate forfeiture and loss (without regard to
prior vested status or whether payment of such amounts has commenced under
Article 6) if any of the following events occurs:

 

  (a) the Company terminates the Participant’s employment for any act of willful
malfeasance, gross misconduct or gross negligence in the performance of his or
her duties; or

 

  (b) the Participant enters into competition with the Company without the prior
written permission of the Board of Zions Bancorporation.

 

ARTICLE V

 

PARTICIPANT ACCOUNT BALANCES

 

5.1 Establishment of Accounts The Committee may select an independent record
keeper (who may be an affiliate of the Company) to establish and maintain a
Deferral Account on behalf of each Participant. Contributions and net income (or
losses) will be credited to each Deferral Account in accordance with the
provision of this Article.

 

5.2 Bookkeeping Deferral Accounts will be primarily for accounting purposes and
will not restrict the operation of the Plan or require separate earmarked assets
to be allocated to any account. The establishment of a Deferral Account will not
give any Participant the right to receive any asset held by the Company in
connection with the Plan or otherwise.

 

5.3 Crediting Deferred Compensation The Committee will credit to a Participant’s
Deferral Account any amount deferred by the Participant as soon as practicable
following the pay period to which such amount would have been paid to the
Participant absent a Deferred Compensation Agreement.

 

5.4 Establishment of Investment Options The Committee, in its sole discretion,
will establish one or more Investment Options which will be maintained for the
purpose of determining the amount of investment earnings to be credited to a
Participant’s Deferral Account. The Committee may change from time to time the
number, identity or composition of the Investment Options or discontinue the
availability of any Investment Option. The Investment Options will reflect
investment choices which are available in the marketplace for self directed
accounts in retirement plans and may be (but need not be) the same investment
choices available through any qualified retirement plan sponsored by the
Company.

 

8



--------------------------------------------------------------------------------

Pursuant to rules adopted by the Committee each Participant will indicate the
Investment Options to which contributions under Section 5.3 and any existing
Deferral Account balances shall be deemed credited. Investment Option elections
of Participants must be made in whole percentage increments and at such times
and in such manner as the Committee will specify. A Participant may change his
or her Investment Option at any time and in such manner as the Committee shall
specify. Each Participant shall be provided from time to time with the earnings
“results” from the selected Investment Options. The Company’s liability to the
Participant for amounts in the Deferred Compensation Account will include gains
and losses attributed to the Investment Options selected by the Participant.

 

5.5 Crediting Investment Results A Participant’s Deferral Account balance will
be credited with the earnings of the Investment Options selected by the
Participant and will be increased or decreased to reflect investment results, as
they occur. While the credited investment return to the Participant’s Deferral
Account is intended to reflect the actual performance of the Investment Options,
net of any investment or management fees, in which the Participant is deemed
invested, nevertheless, no provision of this Plan shall be interpreted to
require the Company to actually invest any amounts in any particular Investment
Option or any other fund, whether or not the fund is one of the Investment
Options available for selection by Participants in the Plan.

 

5.6 Notification to Participants The Committee shall notify each Participant
with respect to the status of the Participant’s Deferral Account as soon as
practicable after the end of each Plan Year. Neither the Company nor the
Committee to any extent warrants, guarantees or represents that the value of any
Participant’s Deferral Account at any time will equal or exceed the amount
previously allocated or contributed thereto.

 

ARTICLE VI

 

DISTRIBUTION OF ACCOUNTS

 

6.1 Distribution Upon Separation from Employment or Attainment of Retirement Age
A Participant who separates from employment with the Company, whether before or
after attaining Retirement Age shall receive his vested Deferral Account at the
time and in the manner elected by the Participant. An election regarding the
time and manner of payment of the Participant’s Deferral Account balance
(including all future years’ contributions) shall be made at the time the
Participant first commences participation in the Plan and may be amended
thereafter at the election of the Participant, provided that any amendment will
only be valid if made concurrent with the Participant’s most recent election to
defer Compensation under Section 3.3 or concurrent with the Participant’s
amendment of his or her Deferred Compensation Agreement under Section 3.5. An
election in any subsequent Deferred Compensation Agreement regarding the time
and manner of payment of the Participant’s Deferral Account which alters a prior
election shall supersede the prior election but only if made at least twelve
(12) months prior to commencement of any distribution to which the amended
election would apply. The amended election shall apply to all amounts in the
Participant’s Deferral Account

 

9



--------------------------------------------------------------------------------

which have accrued and continue to accrue in the Deferral Account until altered
by a later election providing for a different time or manner of payment.

 

  (a) Time of Payment. A Participant’s vested Deferral Account balance shall be
paid (or commence to be paid) on the January 1st immediately following the date
of separation from employment, unless a later date has been specified by the
Participant in the manner provided herein. Payment cannot commence prior to
January 1st unless specifically approved by the Committee following petition to
the Committee for earlier commencement submitted by the Participant.

 

  (b) Manner of Payment. A Participant’s vested Deferral Account will be paid in
a lump sum cash payment, or if the Participant has elected to receive payments
in substantially equal monthly installments, then over a period of five (5), ten
(10), fifteen (15) or twenty (20) years, as elected. If no election has been
made by the Participant, the Deferral Account will be paid in substantially
equal monthly installments over a period of five (5) years. For this purpose the
amount of each equal monthly installment for any calendar year shall be
determined and adjusted annually by dividing the amount in the Participant’s
Deferral Account as of the preceding December 31 by the number of monthly
installments remaining. The final installment payment shall be the remaining
balance in the Participant’s Deferral Account on the date the payment is made.

 

  (c) Value of Deferred Account Balance. The value of a Participant’s Deferral
Account to be distributed shall be determined as of the date a payment is made,
and shall be charged with distributions and adjusted for gains and losses,
through such date.

 

  (d) Calculation of Installment Amounts. To the extent payment shall be made in
installments, the amount of the monthly installments for a particular calendar
year shall be determined by valuing the Participant’s Deferral Account as of the
last day of the previous year and dividing by the number of annual installments
remaining to be paid. Future installments shall be determined each subsequent
calendar year in the same manner and shall be adjusted to take into account the
value of the Participant’s Deferral Account as of the end of each previous
calendar year and the number of remaining months over which the installments
payments are to be made. In the final calendar year (or in any earlier calendar
year, if applicable) installment payments shall be adjusted to reflect any
earnings or losses on the Participant’s Deferral Account in the year of payment,
if the effect of continuing payments would be to exhaust the Participant’s
Deferral Account prior to final payment. Any excess in the Participant’s
Deferral Account at the final payment shall be made with the final payment.

 

6.2 Distribution of Small Accounts Upon Separation of Employment A Participant
who separates from employment with the Company for any reason and who, at the
time of separation

 

10



--------------------------------------------------------------------------------

has a balance in his or her Deferral Account which is less than Fifty Thousand
Dollars ($50,000.00) shall receive the amounts credited to his Deferral Account
in a lump sum cash payment only, commencing as soon as administratively feasible
following the next January 1st, without regard to any later deferral election.
For purposes of this Section 6.2, the value of a Participant’s Deferral Account
to be distributed shall be determined as of the date the payment is made, and
shall be credited with earnings through that date.

 

6.3 Distribution Upon Death In the event a Participant dies prior to receiving
all of his or her vested Deferral Account, the Participant’s Beneficiary shall
receive the unpaid portion of the Participant’s Deferral Account in the form of
lump sum cash payment no later than one hundred twenty (120) days after the
Participant dies and the Committee is provided with written proof of the
Participant’s death. For purposes of this Section 6.3, the value of a
Participant’s Deferral Account to be distributed shall be determined as of the
date the payment is made, and shall be credited with earnings through such date
and, in the case of a Participant who dies while employed with the Company, any
deferred amounts that would have been credited to the account if the Participant
had continued employment with the Company through such date.

 

6.4 Distribution in the Event of Hardship Prior to a distribution under Sections
6.1 or 6.3, payment of all or a portion of a Participant’s vested Deferral
Account may be made only subject to the rules of Section 6.5 or in the event of
Hardship. The amount of any Hardship distribution will not exceed the amount
required to meet the Hardship, including any taxes or penalties due on the
distribution. A Hardship distribution shall be made in a single sum cash payment
as soon as practicable after the Committee approves the Hardship withdrawal
request.

 

6.5 Unscheduled Distributions A Participant shall be entitled to receive a
distribution from the Participant’s Deferral Account at any time (an
“Unscheduled Distribution”), subject to all of the following rules and
limitations:

 

  (a) A Participant may receive no more than one (1) Unscheduled Distribution in
any Plan Year.

 

  (b) The Unscheduled Distribution amount shall not include any amounts deferred
by the Participant during the same Plan Year in which the Unscheduled
Distribution occurs.

 

  (c) The Unscheduled Distribution amount shall equal ninety percent (90%) of
the amount requested by the Participant. The remaining ten percent (10%) of the
amount requested shall be permanently forfeited from the Participant’s Deferral
Account at the time the Unscheduled Distribution is made and shall no longer be
available for distribution to the Participant from the Plan.

 

  (d) The Participant shall not be permitted to make further deferrals to the
Plan prior to the expiration of twelve (12) months from the date of the
Unscheduled Distribution. Following the twelve month period the Participant
shall be treated as newly eligible under Article III and shall be eligible to
execute a new deferral agreement as provided in Section 3.3.

 

11



--------------------------------------------------------------------------------

6.6 Cash Payments Only All distributions under the Plan will be made in cash by
check.

 

6.7 Disability For the purposes of Sections 6.2 and 6.3, in the event of a
Participant’s Disability, the Participant will be considered to have separated
from employment as of the first day the Participant first becomes eligible for
benefits under the Company’s long-term disability plan as then in effect.

 

6.8 Separation From Employment An Employee or Participant shall incur a
separation from employment due to the voluntary or involuntary resignation or
discharge from his or her position with the Company, or his or her death,
retirement, failure to return to active work at the end of an authorized leave
of absence or the authorized extension(s) thereof, or upon the happening of any
other event or circumstance which, under the then current policy of the Company
results in the cessation of the employer-employee relationship. Separation from
employment shall not be deemed to occur merely because of a transfer of
employment between participating employers who are affiliated with the Company.

 

ARTICLE VII

 

PLAN ADMINISTRATION

 

7.1 Plan Administrator This Plan shall be administered by the Committee, which
will be the Plan Administrator. The Committee members shall be appointed by and
serve at the pleasure of the Board.

 

7.2 Amendment or Termination To the extent permitted under this Plan or
authorized by the Board of Directors of Zions Bancorporation, the Committee may
amend any provision of this Plan at any time and for any reason. Only the Board
of Directors of Zions Bancorporation may terminate the Plan in its entirety. No
amendment or termination of the Plan will reduce any Participant’s Deferral
Account balance as of the effective date of such amendment or termination. Upon
termination of the Plan in its entirety, each Participant’s Deferral Account
shall be distributed to the Participant at the times and in accordance with the
distribution rules set forth in Article VI.

 

7.3 Administration of the Plan The Committee shall have the sole authority to
control and manage the operation and administration of the Plan and have all
powers, authority and discretion necessary or appropriate to carry out the Plan
provisions, and to interpret and apply the terms of the Plan to particular cases
or circumstances. All decisions, determinations and interpretations of the
Committee will be binding on all interested parties, subject to the claims and
appeal procedure necessary to satisfy the minimum standard of ERISA Section 503,
and will be given the maximum deference allowed by law. The Committee may
delegate in writing its responsibilities as it sees fit.

 

12



--------------------------------------------------------------------------------

Committee members who are Participants will abstain from voting on any Plan
matters that relate primarily to themselves or that would cause them to be in
constructive receipt of amounts credited to their respective Deferral Account.
The Board will identify three or more individuals to serve as a temporary
replacement of the Committee members in the event that all three members must
abstain from voting.

 

7.4 Indemnification The Company will and hereby does indemnify and hold harmless
any of its employees, officers, directors or members of the Committee who have
fiduciary or administrative responsibilities with respect to the Plan from and
against any and all losses, claims, damages, expenses and liabilities (including
reasonable attorneys’ fees and amounts paid, with the approval of the Board, in
settlement of any claim) arising out of or resulting from the implementation of
a duty, act or decision with respect to the Plan, so long as such duty, act or
decision does not involve gross negligence or willful misconduct on the part of
any such individual.

 

7.5 Claims Procedure A Participant or his Beneficiary (the “Claimant”) may file
a written claim for benefits under the Plan with the Committee. Within sixty
(60) days of the filing of the claim, the Committee shall notify the Claimant of
the Committee’s decision whether to approve the claim. Such notice shall include
specific reasons for any denial of the claim. Within sixty (60) days of the date
the Claimant was notified of the denial of a claim, the Claimant may appeal the
Committee’s decision by making a written submission containing any pertinent
information. Any decision not appealed within such sixty (60)-day period shall
be final, binding and conclusive. The Committee shall review information
submitted with an appeal and render a decision within sixty (60) days of the
submission of the appeal. If it is not feasible for the Committee to render a
decision on an appeal within the prescribed sixty (60)-day period, the period
may be extended to a one hundred twenty (120)-day period.

 

7.6 Limitations of Actions on Claims. The delivery to the Participant of the
final decision of the Committee with respect to a claim for benefits which has
been reviewed and considered under the appeal procedures of Section 7.5 shall
commence the period during which the Participant may bring legal action for
judicial review of the Committee’s decision. No civil action with respect to the
claim for benefits or the subject matter thereof may be commenced by the
Participant, whether such action is pursued through litigation, arbitration or
otherwise, prior to the completion of the claims and claims review process set
forth in Section 7.5, nor following the expiration of two (2) years from the
date of delivery of the final decision of the Committee to the Participant under
Section 7.5.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 Trust for Deferral Accounts The Committee shall determine the amounts it
deems necessary or appropriate to satisfy the Company’s obligation to pay the
Deferral Accounts at the appropriate time to Participants and Beneficiaries.
Such amounts shall be held in a trust

 

13



--------------------------------------------------------------------------------

established by the Company for this purpose with a trustee selected by the
Committee. The trust shall be an asset of the Company and shall be earmarked to
pay benefits under the terms of the Plan.

 

The trust shall provide that its assets may not be diverted to, or used for, any
purpose except payments to Participants and Beneficiaries under the terms of the
Plan or, if the Company is Insolvent, to pay the Company’s creditors.
Participants and Beneficiaries will have no right against the Company or the
trust with respect to the payment of any portion of the Participant’s Deferral
Account, except as a general unsecured creditor of the Company.

 

8.2 Non-alienation No benefit or interest of any Participant or Beneficiary
under this Plan will be subject to any manner of assignment, alienation,
anticipation, sale transfer, pledge or encumbrance, whether voluntary or
involuntary. Notwithstanding the foregoing, the Committee will honor community
property or other marital property rights, but only to the extent required by
law. Such rights shall not extend to the recognition of any order which attempts
to divide, alienate or otherwise execute or levy on any Deferral Account and
which is issued in connection with or as a result of any domestic relations
proceeding, no matter the nature of or basis for the order. Prior to
distribution to a Participant or Beneficiary, no Deferral Account balance will
be in any manner subject to the debts, contracts, liabilities, engagements or
torts of the Participant or Beneficiary. Assets held in trust to fund this Plan
may, however, be diverted to pay the Company’s creditors, if the Company is
Insolvent.

 

8.3 Limitation of Rights Nothing in this Plan will be construed to give a
Participant the right to continue in the employ of the Company at any particular
position or to interfere with the right of the Company to discharge, lay off or
discipline a Participant at any time and for any reason, or to give the Company
the right to require any Participant to remain in its employ or to interfere
with the Participant’s right to terminate his or her employment.

 

8.4 Governing Law To the extent that state law applies, the provisions of this
Plan will be construed, enforced and administered in accordance with the laws of
the state of Utah, except to the extent pre-empted by ERISA.

 

IN WITNESS WHEREOF, the Company by its duly authorized officer has executed this
Zions Bancorporation Deferred Compensation Plan as of the 11th day of May, 2004.

 

ZIONS BANCORPORATION BENEFITS

COMMITTEE, AS AUTHORIZED

By:

 

    /s/ Merrill Wall

--------------------------------------------------------------------------------

Title:

 

    Executive Vice President

--------------------------------------------------------------------------------

 

14